7/16/2019                                pa.courts.state.mn.us/CaseDetail.aspx?CaseID=1627067668
                    CASE 0:19-cv-01879-PAM-BRT        Document 1-1 Filed 07/17/19 Page 1 of 20
  Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                       Location : All MNCIS Sites - Case Search    Help

                                                                REGISTER OF ACTIONS
                                                                  CASE NO. 02-CV-19-3012

 Murphy Capital, LLC vs State Auto Property & Casualty Insurance                §                             Case Type:      Civil Other/Misc.
 Company                                                                        §                             Date Filed:     06/06/2019
                                                                                §                               Location:     Anoka
                                                                                §                         Judicial Officer:   Larson, Kristin C.
                                                                                §
                                                                                §


                                                                        PARTY INFORMATION

                                                                                                                                   Lead Attorneys
 Defendant       State Auto Property & Casualty Insurance                                                                          KEVIN J KENNEDY
                 Company                                                                                                            Retained
                  Columbus, OH 43215                                                                                               651-256-5000(W)


 Plaintiff       Murphy Capital, LLC                                                                                               EDWARD ELI BECKMANN
                                                                                                                                    Retained
                  Edina, MN 55439
                                                                                                                                   952-941-4005(W)


                                                                   EVENTS & ORDERS OF THE COURT

              OTHER EVENTS AND HEARINGS
 06/06/2019   Case Filed
 06/06/2019   Summons        Index # 1
 06/06/2019   Complaint-Civil       Index # 2
 06/06/2019   Affidavit of Mailing      Index # 3
 06/06/2019   Affidavit of Mailing      Index # 4
 06/06/2019   Affidavit-Other      Index # 5
 06/06/2019   Civil Cover Sheet       Index # 6
 06/06/2019   Affidavit of Mailing      Index # 7
 06/10/2019   Notice of Case Filing and Assignment       Index # 8 (Judicial Officer: Larson, Kristin C. )
 06/18/2019   Notice of Appearance         Index # 9
 06/18/2019   e-Service
                 Murphy Capital, LLC                                   Served                        06/18/2019
 06/18/2019   e-Service
                 State Auto Property & Casualty Insurance Company      Served                        06/18/2019
 06/18/2019   e-Service
                 State Auto Property & Casualty Insurance Company      Served                        06/18/2019
 06/18/2019   e-Service
                 State Auto Property & Casualty Insurance Company      Served                        06/18/2019
 06/18/2019   e-Service
                 State Auto Property & Casualty Insurance Company      Served                        06/18/2019
 07/02/2019   Substitution of Counsel        Index # 10
 07/02/2019   e-Service
                 Murphy Capital, LLC                                   Served                        07/02/2019
 07/02/2019   e-Service
                 Murphy Capital, LLC                                   Served                        07/02/2019
 07/02/2019   e-Service
                 State Auto Property & Casualty Insurance Company      Served                        07/02/2019
 07/02/2019   e-Service
                 State Auto Property & Casualty Insurance Company      Served                        07/02/2019
 07/02/2019   e-Service
                 State Auto Property & Casualty Insurance Company      Served                        07/02/2019
 07/02/2019   e-Service
                 State Auto Property & Casualty Insurance Company      Served                        07/02/2019


                                                                      FINANCIAL INFORMATION



              Defendant State Auto Property & Casualty Insurance Company
              Total Financial Assessment                                                                                                                   298.00
              Total Payments and Credits                                                                                                                   298.00
              Balance Due as of 07/16/2019                                                                                                                   0.00

 06/18/2019 Transaction Assessment                                                                                                                          298.00
 06/18/2019 E-File Electronic Payment      Receipt # EF02-2019-07146                              State Auto Property & Casualty Insurance Company        (298.00)



              Plaintiff Murphy Capital, LLC
              Total Financial Assessment                                                                                                                   398.00
              Total Payments and Credits                                                                                                                   398.00
              Balance Due as of 07/16/2019                                                                                                                   0.00


pa.courts.state.mn.us/CaseDetail.aspx?CaseID=1627067668
                                                                      EXHIBIT 1                                                                                1/2
7/16/2019                              pa.courts.state.mn.us/CaseDetail.aspx?CaseID=1627067668
                  CASE 0:19-cv-01879-PAM-BRT        Document 1-1 Filed 07/17/19 Page 2 of 20
 06/07/2019 Transaction Assessment                                                                 398.00
 06/07/2019 E-File Electronic Payment   Receipt # EF02-2019-06650          Murphy Capital, LLC   (398.00)




pa.courts.state.mn.us/CaseDetail.aspx?CaseID=1627067668
                                                               EXHIBIT 1                              2/2
                                            02-CV-19-3012
                                                                                                Filed in District Court
      CASE 0:19-cv-01879-PAM-BRT Document 1-1 Filed 07/17/19 Page 3 of 20                         State of Minnesota
                                                                                                    6/6/2019 3:29 PM




STATE OF MINNESOTA                                                            DISTRICT COURT

COUNTYOFANOKA                                                  TENTH <mDICIALDISTRICT

                                                                     CASE TYPE: Civil/Other



Murphy Capital, LLC,                                        Court File No.:
                                                                   Judge:
               Plaintiff,


vs.


                                                                   SUMMONS
State Auto Property & Casualty Insurance Company,

               Defendant.




THIS SUMMONS IS DIRECTED TO: The above-named Defendant.

       1.      YOU ARE BEING SUED. The Plaintiff has started a lawsuit against you. The
Plaintiffs Complaint against you is attached to this Summons. Do not throw these papers away.
They are official papers that affect your rights. You must respond to this lawsuit even though it
may not yet be filed with the Court andthere may be no Court file number on this Summons.
       2.      YOU MUST REPLY WITHIN 20 DAYS TO PROTECT YOUR 1UGHTS.
You must give or mail to the person who signed this Summons a written response called an
Answer within 20 days of the date on which you received this Summons. You must send a copy
ofyour Answerto the person who signedthis Summons located atHellmuth & Johnson, PLLC,
8050 West 78th Street, Edina, Minnesota 55439.

       3.      YOU MUST RESPOND TO EACH CLAIM. The Answer is your written
response to the Plaintiff's Complaint. In your Answer you must state whether you agree or
disagree with eachparagraph ofthe Complaint. If you believe the Plaintiffshould not be given
everything asked for in the Complaint, youmust say so in your Answer.
     4.  YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN
RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS
SUMMONS. If you do not Answer within 20 days, you will lose this case. You will not get to
tell your side of the story, and the Court may decide against you and award the Plaintiff
everything asked for in the Complaint. If you do not want to contest the claims stated in the
Complaint, you do not need to respond. A Default Judgment can then be entered against you for
the relief requested in the Complaint.
                                                 1



                                         EXHIBIT 1
                                             02-CV-19-3012
                                                                                                  Filed in District Court
      CASE 0:19-cv-01879-PAM-BRT Document 1-1 Filed 07/17/19 Page 4 of 20                           State of Minnesota
                                                                                                      6/6/2019 3:29 PM




        5.      LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you
do not have a lawyer, the Court Administrator may have information about places where you can
get legal assistance. Even if you cannot get legal help, you must still provide a written
Answer to protect your rights or you may lose the case.

        6.      ALTERNATIVEDISPUTE RESOLUTION. The parties may agree to or be
ordered to participate in an alternative dispute resolution process under Rule 114 of the
Minnesota General Rules of Practice. You must still send your written response to the Complaint
even if you expect to use alternative means ofresolving this dispute.

                                             Hellmuth & Johnson, PL


Dated: May 31, 2019
                                             EdwardE. eckmann,          2930
                                              8050 W. 78th Street
                                             Edina, MN 55439
                                             (952) 460-9226
                                             ebeckmann@hj lawfirm. com
                                              Attorneys for Plaintiff


                                    ACKNOWLEDGMENT

      I hereby acknowledge that costs, disbursements, and reasonable attor       d witness fees
may be awardedpursuant to Minn. Stat. § 549. 211,to theparty againstw om           egations in
this pleading are asserted.



                                                      Edwa    E. eck ann, ID #29309X




                                          EXHIBIT 1
                                            02-CV-19-3012
                                                                                                Filed in District Court
      CASE 0:19-cv-01879-PAM-BRT Document 1-1 Filed 07/17/19 Page 5 of 20                         State of Minnesota
                                                                                                    6/6/2019 3:29 PM




STATE OF MINNESOTA                                                            DISTRICTCOURT

COUNTY OF ANOKA                                                 TENTH .KJDICIAL DISTRICT

                                                                      CASE TYPE: CiviI/Other



Murphy Capital, LLC,                                        Court File No.:
                                                                   Judge:
              Plaintiff,


vs.

                                                                    COMPLAINT
State Auto Property & Casualty Insurance Company,

              Defendant.




       PlaintiffMurphy Capital, LLC ("Murphy Capital"), for its Complaint against State Auto

Property & Casualty Insurance Company ("State Auto"), states as follows:
                                        THE PARTIES

       1      Murphy Capital is a Minnesota limited liability company.

       2.     State Auto is, upon information and belief, at all times relevant to the claims

herein a corporation organized and existing under the laws ofthe State ofOhio, and with a
service addressof518 E. Broad Street, Columbus, OH 43215.

                                            FACTS

       3.     On or about June 11, 2017, hail damaged property held by Murphy Capital.

       4.     As of said date, the property was insured by State Auto.

       5.     Murphy Capital timely paid all premiums.

       6.     Thepolicy grants coverage for loss or damage causedby hail.
       7.     Murphy Capital hired public adjuster Troy Brown to help resolve the claim.

                                                 1



                                          EXHIBIT 1
                                               02-CV-19-3012
                                                                                                        Filed in District Court
        CASE 0:19-cv-01879-PAM-BRT Document 1-1 Filed 07/17/19 Page 6 of 20                               State of Minnesota
                                                                                                            6/6/2019 3:29 PM




        8.        The public adjuster and State Auto were unable to resolve the amount of loss.

        9.        State Auto argues it need not pay for the entire amount ofthe loss.

         10.      Specifically, State Auto hasrefused to payfor several items set forth by its public

adjuster.

         11.      State Auto's policy has several deadlines, including a two-year period of

limitations.

         12.      State Auto's acts and omissions have made compliance with said deadline, and

other deadlines, impossible.

         13.      State Auto has refused to pay the full value ofthe claim as ofthe date of this

Complaint.

                                               COUNT I
                                        Declaratory Judgment

         14.      Pursuant to the Minnesota Declaratory Judgment Act Minn. Stat. § 555. 01 et seq.,

an adjudicable controversy exists between State Auto and Murphy Capital with respect to State
Auto's policy and application ofMinn. Stat. Ch. 65A.

            15.   Specifically, whether all loss or damage asestimated by Murphy Capital must be
paid.

            16.   Specifically, whether deadlines in the policy are waived or rendered moot by the
doctrine of impossibility, and under principles of equity.

            17.   All loss or damage arising from the hail damage must be covered per Minn. Stat.
Sec. 65A. 01 subd. 3, as well as other statutes in Minnesota.

            18.   Murphy Capital petitions the court to declare full coverage of all loss or damage

under its policy.




                                             EXHIBIT 1
                                              02-CV-19-3012
                                                                                                       Filed in District Court
      CASE 0:19-cv-01879-PAM-BRT Document 1-1 Filed 07/17/19 Page 7 of 20                                State of Minnesota
                                                                                                           6/6/2019 3:29 PM




        19.     Murphy Capital is entitled to an appraisal for the entire amount of all loss or

damage.

        20.     That the court retain jurisdiction of this matter pending the outcome of appraisal

for enforcement ofthe appraisal award.

                                             COUNT II
                                         Breach of Contract

        21      Plaintiffs restate and reallege all of the foregoing paragraphs and incorporate them

by reference as if fully set forth herein.

        22.     Murphy Capital and State Auto entered into a valid enforceable contract whereby

State Auto agreed to provide certain policy benefits.

        23.     One policy benefit is full coverage or all loss or damage that must be addressed
duehail, including any expense arising from operation ofstate or local building codes.
        24.     State Auto has refused to cover the full amount of all loss or damage.

        25.     Murphy Capital entitled tojudgment in the amount ofat least the amount ofany
appraisalaward,oratleast$50,000,withanexactamounttobeproveninappraisal.
        WHEREFORE, Murphy Capital prays for the following relief:

        A.      For an order declaring full coverage under the policy for all loss or damage at the
                property, including but not limited to loss or damage that must be address per
                local and state building codes.
        B.      For an order compelling appraisal.
        C.      That the Court retain jurisdiction of this matter and that it enforce any appraisal
                award from the appraisal panel so constituted.
        D.      Costs, disbursements and pre-imposed judgment and pre-appraisal interest under
                Minn. Stat. Sec. 549.09.
        E.      For other such relief that the Court may deemjust and equitable.




                                             EXHIBIT 1
                                          02-CV-19-3012
                                                                                                 Filed in District Court
          CASE 0:19-cv-01879-PAM-BRT Document 1-1 Filed 07/17/19 Page 8 of 20                      State of Minnesota
                                                                                                     6/6/2019 3:29 PM




                                           Hellmut        Johnso

Dated: May 31, 2019
                                           Edward E. Beckmarm,             9X
                                           8050 W. 78th Street
                                           Edina, MN 55439
                                           (952) 460-9226
                                           ebeckmann@hjlawfirm.corn
                                           Attorneys for Plaintiff




                                  ACKNOWLEDGMENT

      I hereby acknowledge that costs, disbursements, andreasonable attorney d witness fees
may be awarded pursuant to Minn. Stat. § 549. 211, to the party against whom t e a egations in
this pleading are asserted.



                                                          ar . Beck ann ID #29309X




4152901




                                        EXHIBIT 1
CASE 0:19-cv-01879-PAM-BRT Document 1-1 Filed 07/17/19 Page 9 of 20




                           EXHIBIT 1
CASE 0:19-cv-01879-PAM-BRT Document 1-1 Filed 07/17/19 Page 10 of 20




                           EXHIBIT 1
CASE 0:19-cv-01879-PAM-BRT Document 1-1 Filed 07/17/19 Page 11 of 20




                           EXHIBIT 1
CASE 0:19-cv-01879-PAM-BRT Document 1-1 Filed 07/17/19 Page 12 of 20




                           EXHIBIT 1
CASE 0:19-cv-01879-PAM-BRT Document 1-1 Filed 07/17/19 Page 13 of 20




                           EXHIBIT 1
CASE 0:19-cv-01879-PAM-BRT Document 1-1 Filed 07/17/19 Page 14 of 20




                           EXHIBIT 1
CASE 0:19-cv-01879-PAM-BRT Document 1-1 Filed 07/17/19 Page 15 of 20




                           EXHIBIT 1
CASE 0:19-cv-01879-PAM-BRT Document 1-1 Filed 07/17/19 Page 16 of 20




                           EXHIBIT 1
CASE 0:19-cv-01879-PAM-BRT Document 1-1 Filed 07/17/19 Page 17 of 20




                           EXHIBIT 1
CASE 0:19-cv-01879-PAM-BRT Document 1-1 Filed 07/17/19 Page 18 of 20




                           EXHIBIT 1
CASE 0:19-cv-01879-PAM-BRT Document 1-1 Filed 07/17/19 Page 19 of 20




                           EXHIBIT 1
CASE 0:19-cv-01879-PAM-BRT Document 1-1 Filed 07/17/19 Page 20 of 20




                           EXHIBIT 1
